Citation Nr: 0010560	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-28 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation for anterior 
wedging, T8 and T9, in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister-in-law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.  He served in Vietnam from June 1965 to March 1966.  He 
also had a period of active duty for training from May to 
November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  Testimony in this case was provided 
during a hearing before the undersigned member of the Board 
in June 1998, and this case was remanded by the Board in 
December 1998.  As explained below, in light of the United 
States Court of Appeals for Veterans Claims' (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") decision in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has recharacterized 
the veteran's thoracic spine claim as stated on the cover 
page of this decision.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
establishing that he currently has PTSD.

2.  The appellant's service-connected anterior wedging, T8 
and T9, is currently manifested by tenderness over the upper 
thoracic area with full range of motion of the spine.

3.  The veteran's anterior wedging, T8 and T9, is a 
demonstrable deformity of the lumbar spine.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for an evaluation in excess of 10 
percent for anterior wedging, T8 and T9, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5291 (1999).

3.  The schedular criteria for assignment of a separate 10 
percent evaluation for the veteran's anterior wedging, T8 and 
T9, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5285 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for PTSD

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  A veteran who submits a 
claim for benefits to the VA shall have the burden of 
offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (Fed. Cir. 1997).

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The Board has reviewed all the evidence of record.  The 
veteran's service medical records do not indicate that the 
veteran was treated for PTSD or any psychiatric problems 
during his period of active service.  Moreover, the veteran 
was not noted to have PTSD on discharge examination in March 
1966.

The post-service medical evidence, including VA treatment 
records dated from May 1997 to July 1999, and a VA PTSD 
examination report dated in June 1997, also do not reveal 
medical evidence of a current PTSD disability.  The June 1997 
examination report diagnosed generalized anxiety disorder and 
a personality disorder, but not PTSD.  The examiner found 
that the veteran "did not meet the criteria for a diagnosis 
of post traumatic stress disorder."

In written statements and in his June 1998 hearing testimony, 
the veteran reported that he had PTSD based upon his 
experiences in Vietnam.  However, the veteran has not 
provided records of any treatment for PTSD.  In fact, he has 
provided no medical evidence that he has been diagnosed with 
PTSD.  The only evidence of the existence of this disability 
is the veteran's lay statements and hearing testimony.  
Because the veteran is a layperson with no medical training 
or expertise, his contentions standing alone do not 
constitute competent medical evidence of a current 
disability.  See Espiritu v. Derwinski, 2 Vet-App. 492, 494-5 
(1992).

The veteran has not submitted competent medical evidence 
establishing that he currently has PTSD.  Therefore, his 
claim for service connection for PTSD must be denied as not 
well grounded.  The Board is not aware of the existence of 
additional relevant evidence that could serve to well ground 
the veteran's claim.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a)(West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997). That notwithstanding, the Board views its 
discussion here, and information provided by the undersigned 
Board member during the June 1998 hearing, as sufficient to 
inform the veteran of the elements necessary to well ground 
his claim and to explain why his current attempt fails.

II.  Initial evaluation for anterior wedging, T8 and T9

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Accordingly, the Board finds that the 
veteran has presented a claim that is well grounded.

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, records of treatment following service, a VA 
examination report with an X-ray report, and a transcript of 
testimony given at the June 1998 hearing.  This case has 
previously been remanded for the development of additional VA 
treatment records, which were obtained.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
these elements.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.

The veteran was initially granted service connection for 
anterior wedging, T8 and T9, in a June 1997 rating decision, 
and a 10 percent evaluation was assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (1996).  The veteran has appealed the 
assigned 10 percent evaluation, contending that the severity 
of his service-connected disability warrants assignment of a 
higher rating.  The Board has reviewed the entire record, and 
concludes that a separate 10 percent evaluation is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).

The service medical records show that the veteran fell on his 
back in March 1964 after slipping on ice.  He complained of 
pain along the thoracic spine, and X-rays revealed dorsal 
kyphosis.  During the June 1997 VA compensation examination 
in September 1996, the veteran reported pain in the upper 
back without radicular pain or neurological deficit.  Severe 
upper and mid-dorsal kyphosis was noted, and he complained of 
tenderness to punch over the upper and mid-thoracic area.  He 
had full range of motion of the spine, although he complained 
of neck pain with any motion of the cervical spine.  X-rays 
showed kyphosis of the thoracic spine with anterior wedging 
at T8 and T9.  The impression was symptomatic neck and upper 
thoracic spine with marked kyphosis of the thoracic spine.

Pursuant to the Board's remand, the RO developed treatment 
records from the Muskogee VA Medical Center (MC), dated from 
May 1997 to July 1999.  These records noted minimal treatment 
for the thoracic spine.  A June 1998 X-ray gave an impression 
of marked upper thoracic kyphosis.  During his June 1998 
hearing, the veteran testified that he had significant back 
pain.  He stated that he could not work, mow his yard, or put 
on his shoes and socks due to pain.  The Board notes that a 
claim for total disability based on individual 
unemployability due to service-connected disabilities (TDIU) 
has been developed; however, the TDIU claim is not presently 
on appeal.  He stated that he received VA treatment at the 
Muskogee VAMC every few months and that he was prescribed 
pain medication for his symptoms.  The veteran failed to 
report for another VA examination in December 1999.

Subsequent to the Board's remand, the Court emphasized that 
the Board may assign separate ratings for separate periods of 
time in cases where an appellant has disagreed with the 
initial rating assigned to a condition following a grant of 
service connection.  Fenderson, 12 Vet. App. at 119.  The 
Board has therefore determined that the thoracic spine issue 
in this case is more accurately framed as a determination of 
initial rating for service-connected anterior wedging, T8 and 
T9, currently evaluated as 10 percent disabling.  
Furthermore, given the Board's favorable determination in 
this case, and the fact that the RO appears to have correctly 
analyzed the issue in its December 1999 Supplemental 
Statement of the Case (SSOC), to include providing the 
veteran and his representative with notice and the 
opportunity for discussion of the applicable laws, the Board 
finds that the veteran has not been prejudiced by any 
inconsistency between the framing of the issue in the Board's 
December 1998 remand, the RO's December 1999 SSOC, and the 
instant decision.  See Bernard v. Brown, 4 Vet. App. 384, 391 
(1993).

A 10 percent evaluation is the maximum rating assignable for 
limitation of motion of the dorsal (thoracic) spine and 
encompasses moderate as well as severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (1999).  As the 
veteran is presently receiving the maximum schedular rating 
for limitation of motion of the thoracic spine, there is no 
basis for a rating in excess of 10 percent based on 
limitation of motion due to pain or functional loss under the 
criteria of 38 C.F.R. §§ 4.40, 4.45, or 4.59.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

Diagnostic Code 5285 refers to residuals of fracture of the 
vertebra, and provides that 10 percent should be added for 
demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1999).  As the evidence of record 
demonstrates, the veteran's service-connected anterior 
wedging, T8 and T9, is primarily manifested by pain and 
wedging at T8 and 9.  The Board has considered Diagnostic 
Code 5285, which specifically provides that residuals of 
fracture of the vertebra (which, as in this veteran's case, 
do not involve the spinal cord, or abnormal mobility 
requiring a neck brace) will be rated in accordance with 
definite limited motion or muscle spasm, and a 10 percent 
rating will be added for demonstrable deformity of vertebral 
body.  While the evidence in this veteran's case does not 
demonstrate a vertebral fracture, it does reflect that the 
veteran has T8 and 9 wedging, which is service-connected.  
The Board finds that this T8 and 9 wedging is a demonstrable 
deformity of the vertebral body, which warrants adding a 10 
percent rating under Diagnostic Code 5285.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1999).

The record does not show that the RO expressly considered 
referral of this issue to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular rating 
for the veteran's service-connected anterior wedging, T8 and 
T9.

Since none of the records from the time the veteran initiated 
his original claim demonstrate improvement or worsening in 
the veteran's condition, a staged rating is not warranted.  
See Fenderson v. West, 12 Vet. App. at 119.


ORDER

A well-grounded claim not having been submitted, service 
connection for PTSD is denied.

An initial rating for anterior wedging, T8 and T9, in excess 
of 10 percent for limitation of motion of the thoracic spine, 
is denied.

An additional 10 percent rating for demonstrable deformity 
(anterior wedging, T8 and T9) of a vertebral body is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


